UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1657


DENISE LOURINE NICHOLS,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Commissioner of Social Security,

                     Defendant - Appellee.


Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:18-cv-01545)


Submitted: April 27, 2021                                          Decided: May 7, 2021


Before KEENAN and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. Brian O’Donnell, Acting Regional Chief Counsel, Charles Kawas, Acting
Deputy Regional Chief Counsel, Jordana Cooper, Senior Attorney, Office of the General
Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania;
Michael B. Stuart, United States Attorney, Gregory P. Neil, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Denise Lourine Nichols seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and upholding the Administrative Law Judge’s

denial of Nichols’ applications for disability insurance benefits and supplemental security

income. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on March 20, 2020. Nichols filed her notice of

appeal 70 days later, on May 29, 2020. Although filed within the excusable neglect

window, Nichols’ bare notice of appeal cannot serve as a motion to extend under Rule

4(a)(5). See Shah v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir. 1983) (en banc) (“A bare

notice of appeal should not be construed as a motion for extension of time, where no request

for additional time is manifest.”). Nor can Nichols’ handwritten explanation for her late

notice of appeal—also filed on May 29, 2020—function as a Rule 4(a)(5) motion, as it

contains no explicit request to extend the appeal period. See Myers v. Stephenson, 748

F.2d 202, 204 (4th Cir. 1984) (“The relevant filing period for all appellants, pro se or

otherwise, can be extended only by explicitly requesting an extension of time in accordance

                                             2
with [Rule] 4(a)(5).”). Accordingly, because Nichols failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3